UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02277_ ­­ Value Line Income and Growth Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I–A N N U A L R E P O R T J u n e 3 0 , 2 0 1 1 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Income and Growth Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00081082 Value Line Income and Growth Fund, Inc. To Our Value Line Income To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six month period ending June 30, 2011. We encourage you to carefully review this report, which includes economic highlights, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Income and Growth Fund, Inc. (the “Fund”) had a total return of 4.23% for the first six months of 2011. This compares to a total return of 6.02% for the Standard & Poor’s 500 Index (1) and a total return of 2.61% for the Barclay’s Capital US Government/Credit Bond Index (2) for the same period. The Fund’s asset allocation at the end of June had a weighting of 68% in stocks and bonds convertible into common and 19% in fixed income. Both weightings were higher than at the beginning of the period, while cash ended lower at 13% of the Fund. With cash yields at or near zero, we allocated some of the Fund’s cash balance to other asset categories during the period that we believed had more attractive returns with little incremental risk. Prospects of a slow yet continuing economic recovery coupled with better than expected corporate profit reports boosted stock prices for the first six months of the year. Many companies reported record profits and cash flows driven by improved demand and in some cases, higher commodity prices. The Fund benefitted from good stock selection, particularly in the healthcare and consumer discretionary sectors. An underweighted position and good stock selection in the financial services sector also benefitted the Fund. At the end of June, the Fund was over weighted in utilities, where many stocks with higher dividend yields reside, healthcare and energy. The Fund was underweighted in consumer discretionary, financials, and technology. We continue to emphasize stocks with healthy and growing dividend yields selling at reasonable valuation levels in our investment process. In our fixed income investments, we continue to favor high quality corporate bonds over Treasuries given their higher income generation and healthy cash flows. Going forward, we will be mindful of the possibility of another economic slowdown and its potential effects on both stocks and bonds and continue to emphasize opportunities that afford reasonable valuation levels, healthy balance sheets, income generation, and positive cash flows. We believe the current environment is especially conducive to a well-diversified balanced approach to investing. Our goal is to preserve capital in the short term while generating solid total returns (income plus capital appreciation) in the longer term across economic cycles. Thank you for investing with the Value Line Funds. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Mark Spellman Mark Spellman, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. The Barclays Capital US Government/Credit Bond Index consists of government, investment-grade and mortgage backed bonds and is representative of the broad bond market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 Value Line Income and Growth Fund, Inc. and Growth Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad US stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the US recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the US Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, pushing interest rates down to the lowest levels in 2 years. 3 Value Line Income and Growth Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 through June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/11 Ending account value 6/30/11 Expenses paid during period 1/1/11 thru 6/30/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.07% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Income and Growth Fund, Inc. Portfolio Highlights at June 30, 2011 (unaudited) Ten Largest Holdings Issue Shares/Principal Amount Value Percentage of Net Assets U.S. Treasury Notes, 2.00%, 4/15/12 $ $ % U.S. Treasury Notes, 3.63%, 2/15/20 $ $ % BellSouth Corp., 6.00%, 10/15/11 $ $ % HJ Heinz Finance Co., Guaranteed Notes, 6.63%, 7/15/11 $ $ % Walt Disney Co. (The), 5.70%, 7/15/11 $ $ % U.S. Treasury Notes, 1.88%, 7/15/15 $ $ % Kraft Foods, Inc., 5.63%, 11/1/11 $ $ % JPMorgan Chase & Co. $ % Discover Financial Services $ % Exxon Mobil Corp. $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 5 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (60.2%) CONSUMER DISCRETIONARY (5.2%) American Eagle Outfitters, Inc. $ Autoliv, Inc. Best Buy Co., Inc. Brinker International, Inc. Buckle, Inc. (The) Cabela’s, Inc. * CBS Corp. Class B Collective Brands, Inc. * Comcast Corp. Class A DIRECTV Class A * DISH Network Corp. Class A * GameStop Corp. Class A * Gannett Co., Inc. Genuine Parts Co. Harman International Industries, Inc. Home Depot, Inc. J.C. Penney Company, Inc. Johnson Controls, Inc. Lowe’s Cos, Inc. Macy’s, Inc. McDonald’s Corp. PEP Boys-Manny Moe & Jack Polaris Industries, Inc. Sonic Automotive, Inc. Sony Corp. ADR Target Corp. Time Warner Cable, Inc. Time Warner, Inc. TRW Automotive Holdings Corp. * Walt Disney Co. (The) Weight Watchers International, Inc. CONSUMER STAPLES (6.0%) Archer-Daniels-Midland Co. Avon Products, Inc. Bunge Ltd. Campbell Soup Co. Coca-Cola Co. (The) Coca-Cola Femsa, S.A.B. de C.V. ADR Shares Value ConAgra Foods, Inc. $ Constellation Brands, Inc. Class A * Corn Products International, Inc. CVS Caremark Corp. Diageo PLC ADR Dr. Pepper Snapple Group, Inc. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kraft Foods, Inc. Class A Kroger Co. (The) Molson Coors Brewing Co. Class B PepsiCo, Inc. PriceSmart, Inc. Procter & Gamble Co. (The) Safeway, Inc. Sara Lee Corp. Smithfield Foods, Inc. * Sysco Corp. Unilever PLC ADR Wal-Mart Stores, Inc. Walgreen Co. ENERGY (9.8%) Alliance Resource Partners, L.P. Alpha Natural Resources, Inc. * Apache Corp. Arch Coal, Inc. Atwood Oceanics, Inc. * Baker Hughes, Inc. Boardwalk Pipeline Partners L.P. Bristow Group, Inc. * Canadian Natural Resources Ltd. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Devon Energy Corp. See Notes to Financial Statements. 6 Value Line Income and Growth Fund, Inc. June 30, 2011 Shares Value Diamond Offshore Drilling, Inc. $ El Paso Corp. EnCana Corp. Energy Transfer Equity, L.P. Energy Transfer Partners L.P. Ensco International PLC ADR Enterprise Products Partners L.P. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Nabors Industries Ltd. * National-Oilwell Varco, Inc. Newfield Exploration Co. * Noble Corp. Oceaneering International, Inc. * Petroleo Brasileiro S.A. ADR Plains All American Pipeline, L.P. Plains Exploration & Production Co. * Rowan Companies, Inc. * Royal Dutch Shell PLC ADR Schlumberger Ltd. StatoilHydro ASA ADR Stone Energy Corp. * Suncor Energy, Inc. Swift Energy Co. * Tidewater, Inc. Total S.A. ADR Transocean Ltd. * Valero Energy Corp. FINANCIALS (7.4%) ACE Ltd. Allstate Corp. (The) American Express Co. Ameriprise Financial, Inc. Bank of Montreal Bank of New York Mellon Corp. Berkley (W.R.) Corp. Charles Schwab Corp. (The) Shares Value Comerica, Inc. $ Discover Financial Services Equity Residential Hartford Financial Services Group, Inc. HCC Insurance Holdings, Inc. Health Care REIT, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. Invesco Ltd. JPMorgan Chase & Co. Loews Corp. MetLife, Inc. Morgan Stanley Northern Trust Corp. NYSE Euronext PartnerRe Ltd. People’s United Financial, Inc. PNC Financial Services Group, Inc. Principal Financial Group, Inc. Prologis, Inc. Prudential Financial, Inc. State Street Corp. TD Ameritrade Holding Corp. U.S. Bancorp UBS AG * Wells Fargo & Co. HEALTH CARE (8.8%) Aetna, Inc. Alere, Inc. * Amgen, Inc. * Baxter International, Inc. Becton, Dickinson & Co. Bio-Rad Laboratories, Inc. Class A * Biogen Idec, Inc. * Bristol-Myers Squibb Co. CIGNA Corp. Coventry Health Care, Inc. * Covidien PLC Eli Lilly & Co. Gilead Sciences, Inc. * GlaxoSmithKline PLC ADR See Notes to Financial Statements. 7 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value Health Net, Inc. * $ Humana, Inc. * Immucor, Inc. * Johnson & Johnson Kinetic Concepts, Inc. * Laboratory Corporation of America Holdings * Life Technologies Corp. * Lincare Holdings, Inc. Medtronic, Inc. Merck & Co., Inc. Meridian Bioscience, Inc. Novartis AG ADR PerkinElmer, Inc. Pfizer, Inc. PSS World Medical, Inc. * Quest Diagnostics, Inc. Sanofi-Aventis ADR STERIS Corp. Teleflex, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Varian Medical Systems, Inc. * Watson Pharmaceuticals, Inc. * WellCare Health Plans, Inc. * WellPoint, Inc. Zimmer Holdings, Inc. * INDUSTRIALS (6.8%) AGCO Corp. * Boeing Co. (The) Canadian National Railway Co. Canadian Pacific Railway Ltd. Chicago Bridge & Iron Co. N.V. CSX Corp. Curtiss-Wright Corp. Embraer SA ADR Emerson Electric Co. FedEx Corp. Flowserve Corp. Fluor Corp. Shares Value Foster Wheeler AG * $ General Cable Corp. * General Dynamics Corp. General Electric Co. Honeywell International, Inc. Huntington Ingalls Industries, Inc. * Illinois Tool Works, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Norfolk Southern Corp. Northrop Grumman Corp. Pall Corp. Pentair, Inc. Raytheon Co. Republic Services, Inc. Rockwell Collins, Inc. Southwest Airlines Co. Textron, Inc. Tyco International Ltd. Union Pacific Corp. United Continental Holdings, Inc. * United Technologies Corp. Waste Management, Inc. WESCO International, Inc. * INFORMATION TECHNOLOGY (8.5%) Accenture PLC Class A Adobe Systems, Inc. * Amdocs Ltd. * Analog Devices, Inc. Anixter International, Inc. Arrow Electronics, Inc. * Automatic Data Processing, Inc. Avago Technologies Ltd. Avnet, Inc. * AVX Corp. BMC Software, Inc. * CA, Inc. Celestica, Inc. * Check Point Software Technologies Ltd. * Cisco Systems, Inc. * See Notes to Financial Statements. 8 Value Line Income and Growth Fund, Inc. June 30, 2011 Shares Value Cognizant Technology Solutions Corp. Class A * $ Corning, Inc. DST Systems, Inc. EMC Corp. * Google, Inc. Class A * Harris Corp. Intel Corp. International Business Machines Corp. Jabil Circuit, Inc. Lender Processing Services, Inc. Linear Technology Corp. MEMC Electronic Materials, Inc. * Microchip Technology, Inc. Micron Technology, Inc. * Microsoft Corp. Motorola Mobility Holdings, Inc. * Motorola Solutions, Inc. * Novellus Systems, Inc. * NVIDIA Corp. * Oracle Corp. OSI Systems, Inc. * Plexus Corp. * STMicroelectronics N.V. SunPower Corp. Class A * Symantec Corp. * Texas Instruments, Inc. Western Digital Corp. * Western Union Co. (The) MATERIALS (2.4%) AK Steel Holding Corp. AngloGold Ashanti Ltd. ADR Barrick Gold Corp. BHP Billiton Ltd. ADR Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Globe Specialty Metals, Inc. Huntsman Corp. Mosaic Co. (The) Shares Value Nalco Holding Co. $ Newmont Mining Corp. OM Group, Inc. * Packaging Corp. of America Rio Tinto PLC ADR Syngenta AG ADR Vale SA ADR Walter Energy, Inc. Yamana Gold, Inc. TELECOMMUNICATION SERVICES (1.2%) AT&T, Inc. BT Group PLC ADR CenturyLink, Inc. Verizon Communications, Inc. Vodafone Group PLC ADR UTILITIES (4.1%) AGL Resources, Inc. American Electric Power Company, Inc. American States Water Co. California Water Service Group CenterPoint Energy, Inc. CMS Energy Corp. Companhia Energetica de Minas Gerais ADR Dominion Resources, Inc. Ferrellgas Partners, L.P. IDACORP, Inc. OGE Energy Corp. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Sempra Energy Southern Co. TECO Energy, Inc. Veolia Environnement ADR Westar Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $152,252,490) (60.2%) See Notes to Financial Statements. 9 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Shares Value PREFERRED STOCKS (1.1%) FINANCIALS (1.1%) Bank of America Corp. Series L, 7.25% $ Citigroup, Inc. 7.50% Health Care REIT, Inc. Series F, 7.625% HSBC Holdings PLC Series A, 6.20% MetLife, Inc. Series B, 6.50% TOTAL PREFERRED STOCKS (Cost $3,407,136) (1.1%) CONVERTIBLE PREFERRED STOCK (0.5%) ENERGY (0.5%) Apache Corp. 6.00% TOTAL CONVERTIBLEPREFERRED STOCKS (Cost $1,605,454) (0.5%) Principal Amount Value U.S. TREASURY OBLIGATIONS (4.5%) $ U.S. Treasury Notes, 2.00%, 4/15/12 (1) U.S. Treasury Notes, 1.88%, 7/15/15 (1) U.S. Treasury Notes, 3.63%, 2/15/20 TOTAL U.S. TREASURY OBLIGATIONS (Cost $13,810,426) (4.5%) CORPORATE BONDS & NOTES (13.6%) BASIC MATERIALS (0.9%) Alcoa, Inc., Senior Notes, 6.00%, 7/15/13 PPG Industries, Inc., 3.60%, 11/15/20 Southern Copper Corp., 6.38%, 7/27/15 Principal Amount Value COMMUNICATIONS (3.2%) $ BellSouth Corp., 6.00%, 10/15/11 $ Google, Inc., 2.13%, 5/19/16 Viacom, Inc., 4.38%, 9/15/14 Vodafone Group PLC, 3.38%, 11/24/15 Walt Disney Co. (The), 5.70%, 7/15/11 CONSUMER, CYCLICAL (1.2%) Lowe’s Cos, Inc., 2.13%, 4/15/16 Marriott International, 5.81%, 11/10/15 McDonald’s Corp. MTN, 3.63%, 5/20/21 Wal-Mart Stores, Inc., 2.80%, 4/15/16 CONSUMER, NON-CYCLICAL (4.2%) Anheuser-Busch InBev Worldwide, Inc., 4.38%, 2/15/21 Colgate-Palmolive Co. MTN, 2.63%, 5/1/17 HJ Heinz Finance Co., Guaranteed Notes, 6.63%, 7/15/11 Humana, Inc., Senior Notes, 6.45%, 6/1/16 Johnson & Johnson, 3.55%, 5/15/21 Kraft Foods, Inc., 5.63%, 11/1/11 Medtronic, Inc., Series B, 4.75%, 9/15/15 PepsiCo, Inc., 2.50%, 5/10/16 R. R. Donnelley & Sons Co., Notes, 6.13%, 1/15/17 Sanofi, 2.63%, 3/29/16 Teva Pharmaceutical Finance Co. LLC, 5.55%, 2/1/16 See Notes to Financial Statements. 10 Value Line Income and Growth Fund, Inc. June 30, 2011 Principal Amount Value FINANCIAL (1.3%) $ Caterpillar Financial Services Corp., 2.65%, 4/1/16 $ General Electric Capital Corp., 5.50%, 11/15/11 Goldman Sachs Group, Inc. (The), 3.70%, 8/1/15 Morgan Stanley, 3.45%, 11/2/15 ProLogis, 6.25%, 3/15/17 INDUSTRIAL (1.5%) Boeing Co. (The), 3.75%, 11/20/16 Caterpillar, Inc., 3.90%, 5/27/21 Commercial Metals Co., Notes, 6.50%, 7/15/17 Danaher Corp., 3.90%, 6/23/21 Thermo Fisher Scientific, Inc., 3.20%, 3/1/16 Tyco Electronics Group S.A., Senior Notes, 6.00%, 10/1/12 TECHNOLOGY (0.8%) Hewlett-Packard Co., 2.65%, 6/1/16 National Semiconductor Corp., Senior Notes, 6.15%, 6/15/12 Texas Instruments, Inc., 2.38%, 5/16/16 UTILITIES (0.5%) Dominion Resources, Inc., 2.25%, 9/1/15 Sempra Energy, 2.00%, 3/15/14 TOTAL CORPORATE BONDS & NOTES (Cost $43,289,987) (13.6%) Principal Amount Value CONVERTIBLE CORPORATE BONDS & NOTES (6.6%) COMMUNICATIONS (0.9%) $ Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 $ Leap Wireless International, Inc., 4.50%, 7/15/14 NII Holdings, Inc., 3.13%, 6/15/12 CONSUMER, CYCLICAL (0.3%) AMR Corp., 6.25%, 10/15/14 CONSUMER, NON-CYCLICAL (2.0%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Charles River Laboratories International, Inc., Senior Notes, 2.25%, 6/15/13 Cubist Pharmaceuticals, Inc., 2.25%, 6/15/13 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.25%, 8/15/25 Omnicare, Inc., 3.25%, 12/15/35 ENERGY (1.0%) Global Industries Ltd., Senior Debentures, 2.75%, 8/1/27 Helix Energy Solutions Group, Inc., 3.25%, 12/15/25 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 INDUSTRIAL (0.9%) General Cable Corp., Senior Notes, 1.00%, 10/15/12 SunPower Corp., Senior Debentures Convertible, 1.25%, 2/15/27 See Notes to Financial Statements. 11 Value Line Income and Growth Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value $ Tech Data Corp., Senior Debentures, 2.75%,12/15/26 $ TECHNOLOGY (1.5%) Advanced Micro Devices, Inc., Senior Notes Convertible, 5.75%, 8/15/12 Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 SanDisk Corp., Senior Notes, 1.00%, 5/15/13 Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $19,209,910) (6.6%) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.0%) Federal National Mortgage Association, 6.00%, 6/25/16 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $146,885) (0.0%) TOTAL INVESTMENT SECURITIES (86.5%) (Cost $233,722,288) SHORT-TERM INVESTMENTS (13.8%) REPURCHASE AGREEMENTS (13.8%) With Morgan Stanley, 0.00%, dated 06/30/11, due 07/01/11, delivery value $45,100,001 (collateralized by $45,700,000 U.S. Treasury Notes 0.8750% due 02/29/12, with a value of $46,057,497) Principal Amount Value TOTAL SHORT-TERM INVESTMENTS (Cost $45,100,000) (13.8%) $ EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.3%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($327,413,011 ÷ 37,335,034 shares outstanding) $ * Non-income producing. Treasury Inflation Protected Security (TIPS). ADR American Depositary Receipt. See Notes to Financial Statements. 12 Value Line Income and Growth Fund, Inc. Statement of Assets and Liabilities at June 30, 2011 (unaudited) Assets: Investment securities, at value (Cost - $233,722,288) $ Repurchase agreement (Cost - $45,100,000) Cash Interest and dividends receivable Receivable for capital shares sold Prepaid expenses Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 100,000,000, outstanding 37,335,034 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($327,413,011 ÷ 37,335,034 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2011 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $28,379) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Transfer agent fees Printing and postage Custodian fees Directors’ fees and expenses Insurance Registration and filing fees Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 13 Value Line Income and Growth Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2011 (unaudited) and for the Year Ended December 31, 2010 Six Months Ended June 30, 2011 Year Ended (unaudited) December 31, 2010 Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income ) ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) Total Decrease in Net Assets ) ) Net Assets: Beginning of period $ $ End of period $ $ Undistributed net investment income and distributions in excess of net investment income, respectively, at end of period $ $ See Notes to Financial Statements. 14 Value Line Income and Growth Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Income and Growth Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is income, as high and dependable as is consistent with reasonable risk. Capital growth to increase total return is a secondary objective. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at date of purchase are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 15 Value Line Income and Growth Fund, Inc. June 30, 2011 The following table summarizes the inputs used to value the Fund’s investments in securities as of June 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
